UNITED STATES SECURITIES AND EXCHANGE COMMISSION washington, d.c. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):October 26, 2011 MARINE PRODUCTS CORPORATION (Exact name of registrant as specified in its charter) Delaware 1-16263 58-2572419 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 2801 Buford Highway, Suite 520, Atlanta, Georgia 30329 (Address of principal executive office) (zip code) Registrant's telephone number, including area code: (404) 321-7910 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On October 26, 2011, Marine Products Corporation issued a press release titled "Marine Products Corporation Reports Third Quarter 2011 Financial Results," that announced the financial results for the third quarter ended September 30, 2011. Item 9.01Financial Statements and Exhibits. (d)Exhibits. Exhibit 99 - Press Release dated October 26, 2011 -2- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, Marine Products Corporation has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Marine Products Corporation Date:October 26, 2011 /s/Ben M. Palmer Ben M. Palmer Vice President, Chief Financial Officer and Treasurer -3-
